PER CURIAM.
We initially accepted jurisdiction to review the decision of the First District Court of Appeal in Sells v. CSX Transportation, Inc., 170 So.3d 27 (Fla. 1st DCA 2015), based on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. Upon further consideration, we conclude that jurisdiction was improvidently granted. Accordingly, we exercise our discretion and discharge jurisdiction.
It is so ordered.
LABARGA, C.J., and POLSTON, and LAWSON, JJ., concur.
CANADY, J., concurs in result.
PARIENTE, LEWIS, and QUINCE, JJ., dissent.